 1   MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     GINA TOMASELLI, CSBN 267090
 5   Special Assistant United States Attorney
 6         160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 268-5602
 8         Facsimile: (415) 744-0134
           E-Mail: Gina.Tomaselli@ssa.gov
 9         Attorneys for Defendant
10
                            UNITED STATES DISTRICT COURT
11
                 EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
12

13   TOMMIE W. FENTROY,                       )
                                              ) Case No. 2:18-cv-01709-CKD
14                      Plaintiff,            )
           v.                                 ) STIPULATION AND ORDER FOR
15                                            )
     NANCY A. BERRYHILL,                      ) EXTENSION OF TIME
16                                            )
     Acting Commissioner of Social
                                              )
17   Security,                                )
                                              )
18                      Defendant.
19
           IT IS HEREBY STIPULATED, by and between Tommie W. Fentroy (Plaintiff)
20
     and Nancy A. Berryhill, Acting Commissioner of Social Security (Defendant), by and
21
     through their respective counsel of record, that Defendant shall have an extension of
22
     time of ten (10) days to file her Opposition to Plaintiff’s Opening Brief. The current due
23
     date is December 21, 2018. The new date will be December 31, 2018. An extension of
24
     time is needed because the attorney responsible for briefing this case just returned from
25
     extended medical leave and is working only part-time. This request is made in good
26

27

28                                              -1-
 1   faith with no intention to unduly delay the proceedings. The parties further stipulate that
 2   the Court’s Scheduling Order shall be modified accordingly.
 3                                          Respectfully submitted,
 4   Date: December 14, 2018                By: /s/ Cyrus Safa *
 5                                          CYRUS SAFA
                                            Attorney for Plaintiff
 6                                          (*As authorized by e-mail on December 14, 2018)
 7

 8   Date: December 14, 2018                MCGREGOR W. SCOTT
 9                                          United States Attorney
10                                          /s/ Gina Tomaselli
11                                          GINA TOMASELLI
                                            Special Assistant United States Attorney
12
                                            Attorneys for Defendant
13

14                                          ORDER
15
          GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, IT IS SO
16   ORDERED. IN LIGHT OF COURT HOLIDAY CLOSURES, DEFENDANT SHALL
17   FILE HER OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE
     JANUARY 2, 2019.
18

19   Dated: December 19, 2018
                                               _____________________________________
20                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24
25

26

27

28                                               -2-
